Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Programmable motion device” in claims 1 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al (US Pub 4,604,787) hereafter known as Silvers. In light of Denkmeier et al (US Pub 2013/0203572 A1), hereafter known as Denkmeier.


For Claim 1, Silvers teaches  A programmable motion comprising:
A programmable motion device that includes a robotic arm having an end effector: (Column 3, Lines 29-63)
An exchange station comprising a rack that provides access to a plurality of acquisition units within an area accessible by the programmable motion device, (Fig. 1 and 2 and 3, Column 4, Lines 29-38, Column 5, Lines 34-66); and 
coupling means for coupling any of the plurality of acquisition units to the end effector of the programmable motion device such that any of the acquisition units is capable of being automatically selected from the exchange station and used by the programmable motion device without requiring any activation or actuation by the exchange station and without requiring any intervention by a human,  (Figs 1, 2, and 3, Column 5, Lines 34-66) 
Silvers does not teach wherein the exchange station further comprises a plurality of detection units positioned on the rack, each detection unit including any of a camera or a scanner that detects identifying indicia provided on a portion of an acquisition unit held on the rack.
Denkmeier, however, does teach wherein the exchange station further comprises a plurality of detection units positioned on the rack, each detection unit including any of a camera or a scanner that detects identifying indicia provided on a portion of an acquisition unit held on the rack. ([0049].  The tool holding fixtures can collect data from the tools inserted to identify the tool.  The tool information can be sent optically, which would include a scanner or camera, and a barcode is cited as a possible information carrier, which would need to be read by a camera or scanner.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic method with tool exchangers with Denkmeier’s use of using scanners or cameras or identifiers on the exchange station to identify the tools on the rack because it would allow the system to know and confirm the exact location of every tool that is necessary, and would allow more flexibility on which tools are placed where, because they wouldn’t be locked to a single position that is predetermined to be known for a particular tool.

For Claim 6, Silvers teaches The programmable motion system as claimed in claim 1, wherein each of said acquisition units includes a retention member for engaging a retention surface of the rack to aid in a removal of any of said acquisition units from the end effector.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 7, Silvers teaches The programmable motion system as claimed in claim 6, wherein the retention member includes an annular shoulder. (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9) 

For Claim 8, Silvers teaches The programmable motion system as claimed in claim 6, wherein said retention surface of the rack includes at least one wall that engages the retention member as the retention member is moved past the at least one wall.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 9, Silvers teaches The programmable motion system as claimed in claim 8, wherein said at least one wall is provided by a first bracket of a pair of brackets.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)

For Claim 10, Silvers teaches The programmable motion system as claimed in claim 9, wherein a second bracket of the pair of brackets prevents a respective acquisition unit from falling from the rack.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Denkmeier, in light of Franz et al (WO Pub 2014/040843 A1), hereafter known as Franz, please refer to attached translation.


For Claim 2, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein at least one of said acquisition units includes a flexible bellows.  
Franz, however, does teach wherein at least one of said acquisition units includes a flexible bellows.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with flexible bellows because vacuum suction tools with flexible bellows are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 3, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein said end effector includes a conduit for coupling a vacuum source to a distal end of the end effector system and wherein said acquisition unit provides a vacuum at a distal end thereof.  
Franz, however, does teach wherein said end effector includes a conduit for coupling a vacuum source to a distal end of the end effector system and wherein said acquisition unit provides a vacuum at a distal end thereof.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 4, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein said coupling means includes at least one magnet.  
Franz, however does teach wherein said coupling means includes at least one magnet.  (Page 3, Paragraphs 13-14. Page 5, Paragraph 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s tool changing method with Franz’s use of magnets to hold tools to main robotic bodies because magnets are a known method to assist in fixing objects together as well as their ability to be separated without causing damage to either part.  Their use would have an expected successful outcome in assisting in holding two parts together.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Dunning et al (US Pub 5,860,900) hereafter known as Dunning.

For Claim 11, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not explicitly teach wherein the rack is spring biased to a frame for movement in at least two orthogonal directions.  (While the legs of Figure 1 don’t appear to be bolted to anything, and this would allow the structure to be moved in any direction, the examiner is going to address what appears to be the intent of the claim that the structure have components that allow it to move relative to the arm).
Dunning, however, does teach wherein the rack is spring biased to a frame for movement in at least two orthogonal directions.  (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

For Claim 12, Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein the rack is spring biased to a frame for movement in at least three orthogonal directions.  
Dunning, however, does teach wherein the rack is spring biased to a frame for movement in at least three orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Stagnitto et al (US Pub 5,993,365), hereafter known as Stagnitto .

For Claim 25, Silvers teaches A programmable motion system comprising:
a plurality of acquisition units that are provided within access to a programmable motion device on an acquisition unit rack, (Figs 1, 2, and 3, Column 4, Lines 29-38, Column 5, Lines 34-66)
Wherein the acquisition unit rack comprises shaped portions for holding the plurality of acquisition units (Figure 9, Figure 1 show the shaped portions)
Silvers does not explicitly teach each acquisition unit having a ferromagnetic portion,
the acquisition unit rack further comprising a plurality of magnets positioned on the shaped portions of the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit.
Stagnitto, however, does teach that current technology for changing tools knows each acquisition unit having a ferromagnetic portion, (Column 1, Lines 11-25)
the acquisition unit rack further comprising a magnetic element positioned on the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit. (Column 1, Lines 11-25.  Stagnitto teaches that in previous art, magnetic coils are used to capture tools that the arm moves in for detachment or attachment.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Silvers and Stagnitto that each acquisition unit having a ferromagnetic portion,
the acquisition unit rack further comprising a plurality of magnets positioned on the shaped portions of the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because magnets are a known and effective way to cause two things to adhere together.  By placing magnets on the shaped portions of the acquisition unit rack and making sure that the acquisition unit had a ferromagnetic portion, one could not just cause the tools to stay attached to the rack, but could also make it more likely they would be in a particular position on the rack, making the tooling and untooling process more consistent.  It would be advantageous to use magnets, as it would provide an additional element of force that would help the tools stay in the rack.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Stagnitto, in light of Dunning.

For Claim 26, modified Silvers teaches The programmable motion system as claimed in claim 25, 
Silvers does not teach wherein the acquisition unit rack is spring-biased to a frame for movement in at least two mutually orthogonal directions.  
Dunning, however, does teach wherein the acquisition unit rack is spring-biased to a frame for movement in at least two mutually orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.


For Claim 27, modified Silvers teaches The programmable motion system as claimed in claim 25, 
Silvers does not teach wherein the acquisition unit rack is spring biased to a frame for movement in three mutually orthogonal directions.  
Dunning, however, does teach wherein the acquisition unit rack is spring biased to a frame for movement in three mutually orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

Claims 13-22 and 28-31, and 33-37, 42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Denkmeier, in light of Jules et al (US Pub 9,687,982 B1), hereafter known as Jules, in light of Franz, in light of Greyshock et al (US Pub 2019/0102965 A1), hereafter known as Greyshock.

For Claim 13, Silvers teaches A programmable motion system comprising:
A robotic arm having an end effector;
a plurality of acquisition units being held on an acquisition unit rack, being capable of attaching to the end effector of the robotic arm, the end effector of the robotic arm being capable of accessing any of the plurality of acquisition units; and 
coupling means for coupling any of the plurality of acquisition units to the end effector of the robotic arm.  (Figs 1, 2, and 3, Column 4, Lines 29-38, Column 5, Lines 34-66)
Silvers does not teach that the acquisition units are vacuum cups through which a vacuum may be provided and
Wherein the end effector of the robotic arm comprises an identity detection unit positioned on a distal end thereof, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of an acquisition unit prior to coupling the acquisition unit to the end effector.
Franz, however, does teach vacuum cups through which a vacuum may be provided. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.
Jules, however, does teach Wherein the robotic system comprises an identity detection unit, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a surface of an acquisition unit after coupling the acquisition unit to the end effector. (Column 19, Lines 5-18, Column 20, Lines 23-39.  The robot system has cameras that can read markings and barcodes on the different tools (interchangeable end effectors).  This camera is not on the arm itself.  The identifying indicia is not necessarily on the surface as well.)
Denkmeier, however, does teach a system in which tools are identified on a tool exchanger system via a visual code prior to the selection of a robotic arm, wherein the system includes an identity detection unit, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a surface of an acquisition unit prior to selection of the acquisition unit. ([0049])
Greyshock, however, does teach Wherein the end effector of the robotic arm comprises an identity detection unit positioned on a distal end thereof, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of an article. ([0017])
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Silvers, Denkmeier, Greyshock and Jules, however, Wherein the end effector of the robotic arm comprises an identity detection unit positioned on a distal end thereof, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of an acquisition unit prior to coupling the acquisition unit to the end effector.
It would be obvious to one of ordinary skill in the art to combine this teaching with Silvers because Jules establishes the idea of having markings on tools that can be read by a camera to identify which tool the robotic arm is currently holding.  Jules has the robotic arm being capable of being moved to a location in which the indicia is readable by a camera not on the robot.  However, an obvious motivation to have the scanner be on the robot and that the indicia be on a top surface would be so that the location of the indicia would be facing upwards, where robotic arms are likely to be approaching from, and the robotic arm could position itself so that the scanner or camera is in an ideal position to read the indicia.  This would allow consistent readings and identification of the marking.  Additionally, it would be obvious to be able to read the markings on the tool prior to the coupling, because it would allow the robot to know it is about to couple to the correct tool before wasting time, or performing a process that might result in wear and tear. Additionally, it would be obvious to combine the overall teaching with Silvers because in a situation in which the robotic arm equipped the wrong tool, it could read as such, and take steps to equip the correct tool.  A reason for the indicia and scanner over an electrical connection would be that electrical connections may be difficult to make without long term wear and tear to the components that make the connection. 



For Claim 14, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Modified Silvers does not teach wherein at least one of said vacuum cups includes a flexible bellows.  
Franz, however, does teach wherein at least one of said vacuum cups includes a flexible bellows.   (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with flexible bellows because vacuum suction tools with flexible bellows are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 15, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Modified Silvers does not teach wherein said end effector includes a conduit for coupling a vacuum source to a distal end of the end effector system.  
Franz, however, does teach wherein said end effector includes a conduit for coupling a vacuum source to a distal end of the end effector system.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 16, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Silvers does not teach wherein said coupling means includes at least one magnet.  
Franz, however, does teach wherein said coupling means includes at least one magnet.  (Page 3, Paragraphs 13-14. Page 5, Paragraph 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s tool changing method with Franz’s use of magnets to hold tools to main robotic bodies because magnets are a known method to assist in fixing objects together as well as their ability to be separated without causing damage to either part.  Their use would have an expected successful outcome in assisting in holding two parts together.

For Claim 18, modified Silvers teaches The programmable motion system as claimed in claim 13, wherein each of said acquisition units includes a retention member for engaging a retention surface of the acquisition unit rack to aid in a removal of any of said vacuum cups from the end effector.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)
Silvers does not teach that the units are vacuum cups.
Franz, however, does teach that the acquisition units are vacuum cups. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.


For Claim 19, modified Silvers teaches The programmable motion system as claimed in claim 18, wherein the retention member includes an annular shoulder.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9) 

For Claim 20, modified Silvers teaches he programmable motion system as claimed in claim 18, wherein said retention surface of the rack includes at least one wall that engages the retention member as the retention member is moved past the at least one wall.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 21, modified Silvers teaches The programmable motion system as claimed in claim 13, wherein said at least one wall is provided by a first bracket of a pair of brackets.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)

For Claim 22, modified Silvers teaches The programmable motion system as claimed in claim 13, wherein a second bracket of the pair of brackets prevents a respective acquisition unit from falling from the rack.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)
Silvers does not teach that the units are vacuum cups.
Franz, however, does teach that the acquisition units are vacuum cups. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.

For Claim 28, Silver teaches A method of providing the processing of objects, said method comprising:
providing a plurality of acquisition units on an acquisition rack, each acquisition unit being capable of being attached to an end effector of a robotic arm, (Fig. 1 and 2, Column 4, Lines 29-38) (Figs 1, 2, and 3, Column 5, Lines 34-66) 
coupling the acquisition units to the end effector of the robotic arm; and (Figs 1, 2, and 3, Column 5, Lines 34-66)
using the coupled acquisition unit to grasp and move an object by the robotic arm.  (Column 2, Lines 22-45)
Silver does not teach that that acquisition unit is a vacuum unit or
each of which may provide a vacuum therethrough;
applying a vacuum through the coupled vacuum cup
 identifying a vacuum cup among the plurality of vacuum cups provided on the acquisition unit rack using an identity detection unit positioned at a distal end of the end effector, the identity detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of the vacuum cup
wherein the vacuum cup is identified using the identity detection unit prior to coupling the vacuum cup to the end effector
Franz, however, does teach vacuum units, each of which may provide a vacuum therethrough, applying a vacuum through the coupled vacuum cup
(Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.
Denkmeier, however, does teach  identifying a tool among the plurality of tools provided on the acquisition unit rack using an identity detection unit, the identity detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a surface of the tool. ([0049])
Jules, however, does teach Wherein the robotic system comprises an identity detection unit, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a surface of an acquisition unit after coupling the acquisition unit to the end effector. (Column 19, Lines 5-18, Column 20, Lines 23-39.  The robot system has cameras that can read markings and barcodes on the different tools (interchangeable end effectors).  This camera is not on the arm itself.  The identifying indicia is not necessarily on the surface as well.)
Greyshock, however, does teach Wherein the end effector of the robotic arm comprises an identity detection unit positioned on a distal end thereof, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of an article. ([0017])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Silvers, Denkmeier Greyshock, and Jules that  identifying a vacuum cup among the plurality of vacuum cups provided on the acquisition unit rack using an identity detection unit positioned at a distal end of the end effector, the identity detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of the vacuum cup
wherein the vacuum cup is identified using the identity detection unit prior to coupling the vacuum cup to the end effector
It would be obvious to one of ordinary skill in the art to combine this teaching with Silvers because Jules establishes the idea of having markings on tools that can be read by a camera to identify which tool the robotic arm is currently holding.  Jules has the robotic arm being capable of being moved to a location in which the indicia is readable by a camera not on the robot.  However, an obvious motivation to have the scanner be on the robot and that the indicia be on a top surface would be so that the location of the indicia would be facing upwards, where robotic arms are likely to be approaching from, and the robotic arm could position itself so that the scanner or camera is in an ideal position to read the indicia.  This would allow consistent readings and identification of the marking.  Additionally, it would be obvious to be able to read the markings on the tool prior to the coupling, because it would allow the robot to know it is about to couple to the correct tool before wasting time, or performing a process that might result in wear and tear. Additionally, it would be obvious to combine the overall teaching with Silvers because in a situation in which the robotic arm equipped the wrong tool, it could read as such, and take steps to equip the correct tool.  A reason for the indicia and scanner over an electrical connection would be that electrical connections may be difficult to make without long term wear and tear to the components that make the connection. 

For Claim 29, modified Silvers teaches The method as claimed in claim 28,
Silvers does not teach wherein at least one of said vacuum cups includes a flexible bellows.  
Franz, however, does teach wherein at least one of said vacuum cups includes a flexible bellows. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with flexible bellows because vacuum suction tools with flexible bellows are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.


For Claim 30, modified Silvers teaches The method as claimed in claim 28, 
Silvers does not teach wherein said end effector includes a conduit for coupling a vacuum source to a distal end of the end effector.  
Franz, however, does teach wherein said end effector includes a conduit for coupling a vacuum source to a distal end of the end effector.  (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful.

For Claim 31, modified Silvers teaches The method as claimed in claim 28, 
Silvers does not teach wherein said coupling involves use of at least one magnet.  
Franz, however does teach wherein said coupling involves use of at least one magnet.  (Page 3, Paragraphs 13-14. Page 5, Paragraph 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s tool changing method with Franz’s use of magnets to hold tools to main robotic bodies because magnets are a known method to assist in fixing objects together as well as their ability to be separated without causing damage to either part.  Their use would have an expected successful outcome in assisting in holding two parts together.

For Claim 33, modified Silvers teaches The method as claimed in claim 28, wherein each of said acquisition units includes a retention member for engaging a retention surface of the acquisition rack to aid in a removal of any of said acquisition units from the end effector.  
Silvers does not teach that the units are vacuum cups.
Franz, however, does teach that the acquisition units are vacuum cups. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.


For Claim 34, modified Silvers teaches The method as claimed in claim 33, wherein the retention member includes an annular shoulder.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9) 

For Claim 35, modified Silvers teaches The method as claimed in claim 33, wherein said retention surface of the acquisition rack includes at least one wall that engages the retention member as the retention member is moved past the at least one wall.  (Fig 2, Part 56, Column 4, Line 62 to Column 5, Line 9)

For Claim 36, modified Silver teaches The method as claimed in claim 35, wherein said at least one wall is provided by a first bracket of a pair of brackets.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)

For Claim 37, modified Silver teaches The method as claimed in claim 36, wherein a second bracket of the pair of brackets prevents a respective acquisition unit from falling from the acquisition rack.  (Figure 1, Part 25, Figure 2, Parts 22 and 23. Column 4, Lines 39-41.)
Silvers does not teach that the units are vacuum cups.
Franz, however, does teach that the acquisition units are vacuum cups. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.

For Claim 42, modified Silvers teaches The programmable motion system as claimed in claim 1, 
Silvers does not teach wherein the end effector of the robotic arm comprises an identity detection unit positioned on a distal end 1297559.1Application No.: 16/249,58210 Atty. Docket No.: BG.10353 thereof, the identity detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of an acquisition unit prior to coupling the acquisition unit to the end effector.  
Franz, however, does teach vacuum cups through which a vacuum may be provided. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.
Jules, however, does teach Wherein the robotic system comprises an identity detection unit, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a surface of an acquisition unit after coupling the acquisition unit to the end effector. (Column 19, Lines 5-18, Column 20, Lines 23-39.  The robot system has cameras that can read markings and barcodes on the different tools (interchangeable end effectors).  This camera is not on the arm itself.  The identifying indicia is not necessarily on the surface as well.)
Denkmeier, however, does teach a system in which tools are identified on a tool exchanger system via a visual code prior to the selection of a robotic arm, wherein the system includes an identity detection unit, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a surface of an acquisition unit prior to selection of the acquisition unit. ([0049])
Greyshock, however, does teach Wherein the end effector of the robotic arm comprises an identity detection unit positioned on a distal end thereof, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of an article. ([0017])
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Silvers, Denkmeier, Greyshock and Jules, however, Wherein the end effector of the robotic arm comprises an identity detection unit positioned on a distal end thereof, the identify detection unit comprising at least one camera or scanner configured to detect identifying indicia provided on a top surface of an acquisition unit prior to coupling the acquisition unit to the end effector.
It would be obvious to one of ordinary skill in the art to combine this teaching with Silvers because Jules establishes the idea of having markings on tools that can be read by a camera to identify which tool the robotic arm is currently holding.  Jules has the robotic arm being capable of being moved to a location in which the indicia is readable by a camera not on the robot.  However, an obvious motivation to have the scanner be on the robot and that the indicia be on a top surface would be so that the location of the indicia would be facing upwards, where robotic arms are likely to be approaching from, and the robotic arm could position itself so that the scanner or camera is in an ideal position to read the indicia.  This would allow consistent readings and identification of the marking.  Additionally, it would be obvious to be able to read the markings on the tool prior to the coupling, because it would allow the robot to know it is about to couple to the correct tool before wasting time, or performing a process that might result in wear and tear. Additionally, it would be obvious to combine the overall teaching with Silvers because in a situation in which the robotic arm equipped the wrong tool, it could read as such, and take steps to equip the correct tool.  A reason for the indicia and scanner over an electrical connection would be that electrical connections may be difficult to make without long term wear and tear to the components that make the connection.

For Claim 44, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Silvers does not teach wherein the acquisition unit rack further comprises a plurality of detection units positioned on the rack, each detection unit including any of a camera or a scanner that detects identifying indicia provided on a portion of each acquisition unit held on the rack.  
Denkmeier, however, does teach wherein the acquisition unit rack further comprises a plurality of detection units positioned on the rack, each detection unit including any of a camera or a scanner that detects identifying indicia provided on a portion of each acquisition unit held on the rack. ([0049].  The tool holding fixtures can collect data from the tools inserted to identify the tool.  The tool information can be sent optically, which would include a scanner or camera, and a barcode is cited as a possible information carrier, which would need to be read by a camera or scanner.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic method with tool exchangers with Denkmeier’s use of using scanners or cameras or identifiers on the exchange station to identify the tools on the rack because it would allow the system to know and confirm the exact location of every tool that is necessary, and would allow more flexibility on which tools are placed where, because they wouldn’t be locked to a single position that is predetermined to be known for a particular tool.

For Claim 46, modified Silvers teaches The method as claimed in claim 28, further comprising: 
Silvers does not teach identifying each vacuum cup held on the rack using a plurality of detection units positioned on the rack, each detection unit including any of a camera or a scanner for detecting identifying indicia provided on a portion of each vacuum cup.  
Denkmeier, however, does teach identifying each tool held on the rack using a plurality of detection units positioned on the rack, each detection unit including any of a camera or a scanner for detecting identifying indicia provided on a portion of each tool. ([0049].  The tool holding fixtures can collect data from the tools inserted to identify the tool.  The tool information can be sent optically, which would include a scanner or camera, and a barcode is cited as a possible information carrier, which would need to be read by a camera or scanner.)
Franz, however, does teach vacuum cups through which a vacuum may be provided. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)

Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic method with tool exchangers with Denkmeier’s use of using scanners or cameras or identifiers on the exchange station to identify the tools on the rack and Franz’s use of vacuum cups as tools to identifying each vacuum cup held on the rack using a plurality of detection units positioned on the rack, each detection unit including any of a camera or a scanner for detecting identifying indicia provided on a portion of each vacuum cup. because it would allow the system to know and confirm the exact location of every tool that is necessary, and would allow more flexibility on which tools are placed where, because they wouldn’t be locked to a single position that is predetermined to be known for a particular tool.  Additionally, vacuum cups are known tools for end effectors and could be expected to be useful.


Claims 23-24 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Franz in light of Denkmeier, in light of Greyshock, in light of Jules, in light of Dunning.

For Claim 23, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Silvers does not explicitly teach wherein the rack is spring biased to a frame for movement in at least two mutually orthogonal directions.  (While the legs of Figure 1 don’t appear to be bolted to anything, and this would allow the structure to be moved in any direction, the examiner is going to address what appears to be the intent of the claim that the structure have components that allow it to move relative to the arm).
Dunning, however, does teach wherein the rack is spring biased to a frame for movement in at least two mutually orthogonal directions.  (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.


For Claim 24, modified Silvers teaches The programmable motion system as claimed in claim 13, 
Silvers does not teach wherein the rack is spring biased to a frame for movement in at least three mutually orthogonal directions.  
Dunning, however, does teach wherein the rack is spring biased to a frame for movement in at least three mutually orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

For Claim 38, modified Silvers teaches The method as claimed in claim 37, 
Silvers does not explicitly teach wherein the acquisition unit rack is spring biased to a frame for movement in at least two mutually orthogonal directions.  .  (While the legs of Figure 1 don’t appear to be bolted to anything, and this would allow the structure to be moved in any direction, the examiner is going to address what appears to be the intent of the claim that the structure have components that allow it to move relative to the arm).
Dunning, however, does teach wherein the acquisition unit rack is spring biased to a frame for movement in at least two mutually orthogonal directions. (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.


For Claim 39, modified Silvers teaches The method as claimed in claim 38, 
Silvers does not teach wherein the acquisition unit rack is spring biased to a frame for movement in at least three mutually orthogonal directions.  
Dunning, however, does teach wherein the acquisition unit rack is spring biased to a frame for movement in at least three mutually orthogonal directions.    (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s robotic tool exchanger with Dunning’s use of springs to allow the structure to be moved in at least two mutually orthogonal directions because it would prevent possible damage when the robotic tool is not 100% accurate with its movements.

For Claim 40 , modified Silver teaches The method as claimed in claim 38, 
Silvers does not teach wherein the acquisition rack is selectively moved to a zero position.  
Dunning, however, does teach wherein the acquisition rack is selectively moved to a zero position.   (Figures 3 and 4, Fig. 9, Column 5, Lines 5-15, Column 1 Line 37-45 establishes that springs are often used to allow the structure to move without damage from the robotic tool not being totally accurate.  The springs allow for movement in three orthogonal directions.  Additionally, in order to move the structure to a zero position, the device must merely remove the robotic arm that has moved the common structure away from the zero position so that the springs will automatically return the structure to the zero position.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to have a structure that may be selectively moved to a zero position, because it could be helpful for robotic controls to have a “standard position’ that the structure can be found in, and if the structure is moved in some way due to the robotic arm pushing it, it would allow previously created robotic movement paths to be used without having to adjust for a new structure position.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Denkmeier, in light of Dunning.

For Claim 43, modified Silvers teaches The programmable motion system as claimed in claim 1, wherein the rack comprises shaped portions for holding the plurality of acquisition units, (Figure 9, Figure 1 show the shaped portions)
Silvers does not explicitly teach and the acquisition unit rack further comprising a plurality of magnets positioned on the shaped portions of the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit.  
Stagnitto, however, does teach that current technology for changing tools knows each acquisition unit having a ferromagnetic portion, (Column 1, Lines 11-25)
the acquisition unit rack further comprising a magnetic element positioned on the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit. (Column 1, Lines 11-25.  Stagnitto teaches that in previous art, magnetic coils are used to capture tools that the arm moves in for detachment or attachment.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Silvers and Stagnitto that each acquisition unit having a ferromagnetic portion,
the acquisition unit rack further comprising a plurality of magnets positioned on the shaped portions of the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit.  It would be obvious to one of ordinary skill in the art prior to the effective filing date because magnets are a known and effective way to cause two things to adhere together.  By placing magnets on the shaped portions of the acquisition unit rack and making sure that the acquisition unit had a ferromagnetic portion, one could not just cause the tools to stay attached to the rack, but could also make it more likely they would be in a particular position on the rack, making the tooling and untooling process more consistent.  It would be advantageous to use magnets, as it would provide an additional element of force that would help the tools stay in the rack.

Claims 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Silvers in light of Denkmeier, in light of Jules, in light of Greyshock in light of Stagnitto in light of Franz.


For Claim 45, modified Silvers teaches The programmable motion system as claimed in claim 13, wherein the rack comprises shaped portions for holding the plurality of acquisition units, (Figure 9, Figure 1 show the shaped portions)
Silvers does not explicitly teach and the acquisition unit rack further comprising a plurality of magnets positioned on the shaped portions of the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit.  
Stagnitto, however, does teach that current technology for changing tools knows each acquisition unit having a ferromagnetic portion, (Column 1, Lines 11-25)
the acquisition unit rack further comprising a magnetic element positioned on the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit. (Column 1, Lines 11-25.  Stagnitto teaches that in previous art, magnetic coils are used to capture tools that the arm moves in for detachment or attachment.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Silvers and Stagnitto that each acquisition unit having a ferromagnetic portion,
the acquisition unit rack further comprising a plurality of magnets positioned on the shaped portions of the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because magnets are a known and effective way to cause two things to adhere together.  By placing magnets on the shaped portions of the acquisition unit rack and making sure that the acquisition unit had a ferromagnetic portion, one could not just cause the tools to stay attached to the rack, but could also make it more likely they would be in a particular position on the rack, making the tooling and untooling process more consistent.  It would be advantageous to use magnets, as it would provide an additional element of force that would help the tools stay in the rack.

For Claim 47, modified Silvers teaches The method as claimed in claim 28, wherein the acquisition unit rack comprises shaped portions for holding the plurality of tools, and wherein the method further comprising: (Figure 9, Figure 1 show the shaped portions)
Silvers does not teach the use of vacuum cups and
engaging a ferromagnetic portion of a vacuum cup held of the acquisition unit rack using a plurality of magnets positioned on the shaped portions of the rack.
Stagnitto, however, does teach that current technology for changing tools knows each acquisition unit having a ferromagnetic portion, (Column 1, Lines 11-25)
the acquisition unit rack further comprising a magnetic element positioned on the acquisition unit rack for engaging the ferromagnetic portion of an acquisition unit. (Column 1, Lines 11-25.  Stagnitto teaches that in previous art, magnetic coils are used to capture tools that the arm moves in for detachment or attachment.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Silvers and Stagnitto the teaching of engaging a ferromagnetic portion of a tool held of the acquisition unit rack using a plurality of magnets positioned on the shaped portions of the rack.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because magnets are a known and effective way to cause two things to adhere together.  By placing magnets on the shaped portions of the acquisition unit rack and making sure that the acquisition unit had a ferromagnetic portion, one could not just cause the tools to stay attached to the rack, but could also make it more likely they would be in a particular position on the rack, making the tooling and untooling process more consistent.  It would be advantageous to use magnets, as it would provide an additional element of force that would help the tools stay in the rack.
Franz, however, does teach vacuum cups through which a vacuum may be provided. (Figure 2, Figure 7, Page 4, Paragraphs 10-12, and 18)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Silver’s acquisition unit changing method with Franz’s use of vacuum suction tools with a conduit to create a vacuum at a distal end because vacuum suction tools with flexible bellows and conduits for providing vacuum sources at distal ends are known tools for robotic equipment to move and manipulate objects and parts, and it would be expected to be successful as options for acquisition units.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cotsman et al (US Pub 4,995,493) relates to a tool changer.
Alber et al (US Pub 2018/0222061 A1), relates to a machine that changes vacuum tips on a robotic end effector.
Ojalehto et al (US Pub 2016/0089792 A1) relates to end effectors that are attached with magnets.
Hennekes et al (US Pub 4,512,709) relates to a tool changing system for a robot.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664